                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                             March 12, 2020
                                UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

FIRST NATIONAL PETROLEUM                            §
CORPORATION,                                        §
                                                    §
            Petitioner,                             §
vs.                                                 §              CIVIL ACTION NO. 4:19-CV-97
                                                    §
OAO TYUMENNEFTEGAZ,                                 §
                                                    §
            Respondent.                             §

                                                ORDER
           Before the Court are Respondent's Motion to Dismiss for Lack of Personal Jurisdiction

(the "Motion") (Doc.#10), Petitioner's Response (Doc.#13), Respondent's Reply (Doc. #20), and

Petitioner's Petition and Memorandum of Law to Confom Arbitral Award (the "Petition") (Doc.

#1, Ex. 1). Having reviewed the parties' arguments and applicable legal authority, the Court grants

the Motion.

      I.      Background

           Petitioner First National Petroleum ("Petitioner" or "FNP") initiated this action to confirm

a 2018 arbitral award in its favor against Respondent OAO Tyumenneftegaz ("Respondent" or

"TNG") (the "Award"). Doc. #1, Ex. 1. At issue in the arbitration were various disagreements

over the perfmmance of a contract between FNP and TNG to establish a joint venture "for the

comprehensive development of the Kalchinsk oil field and adjacent territories in [the] Tyumen

region of Russia" (the "Agreement"). Doc. #1, Ex. 1        ,r 6; Doc. #10 at 3; Doc. #14, Ex. I§ 1.1.
Ultimately, after the arbitration panel held that FNP was entitled to damages for TNG's breach of

certain provisions of the Agreement and of its duty to loyalty owed under the Agreement, the panel

awarded FNP "USD 70,000,000.00, together with interest" for the breach and "EUR 264,700.00,

...plus interest" for arbitration costs. Doc.#1, Ex.1 at March 30, 2018 Final Award ,r,r 152, 368.
Notably, pursuant to the Agreement, the arbitration took place in Stockholm, Sweden, m

accordance with the Rules of the Institute of the Stockholm Chamber of Commerce. 1

          Now, Respondent TNG moves to dismiss FNP's Petition to confom the Award in the

Southern District of Texas for lack of personal jurisdiction. Doc. #10. Impmiantly, it is undisputed

that FNP is an entity organized under Texas law and its principal place of business has been in

Houston, Texas. Doc. #13, Ex. B      ,r,r 3,   5. It is also undisputed that TNG is an "oil-production

company registered in the Tyumen Region of the Russian Federation" and does not hold any assets

or have any employees in Texas. Doc. #10, Ex. A ,r,r 4, 9-10.

    II.      Legal Standards

             a. Confirming Foreign Arbitral Awards

          Petitioner FNP initiated this action to confom the Award pursuant to the Convention on

the Recognition and Enforcement of Foreign Arbitral Awards (the "Convention") and the Federal

Arbitration Act (the "FAA"), 9 U.S.C. §§ 201 et seq. Doc. #1, Ex. 1. The FAA provides that

"[t]he district comis of the United States ... shall have original jurisdiction over such an action or

proceeding." 9 U.S.C. § 203. Further, a district "court shall confirm the award unless it finds one

of the grounds for refusal or defenal of recognition or enforcement of the award specified in the

said Convention." Id. § 207. However, "[e]ven though the ... Convention does not list personal

jurisdiction as a ground for denying enforcement, the Due Process Clause requires that a comi

dismiss an action, on motion, over which it has no personal jurisdiction." First Inv. Cmp. of




1
  The Agreement provides that "when . . . discrepancies or disputes [between the parties] cannot
be settled by friendly negotiations, such discrepancies or disputes should be ultimately settled by
[] arbitration composed of three arbitrators. The arbitrators shall be appointed and act in
accordance with the Rules of the Institute of Arbitration of the Chamber of Commerce in
Stockholm. The place for arbitration should be Stockholm, Sweden. Arly decision of the
arbitrators shall be final." Doc. #14, Ex. I§ 9.2.
                                                     2
Marshall Islands v. Figian Mawei Shipbuilding, Ltd., 703 F.3d 742, 749 (5th Cir. 2012), as revised

(Jan. 17, 2013).

            b. Personal Jurisdiction

        In a federal comi sitting in Texas, a "plaintiff must overcome two hurdles to justify the

exercise of jurisdiction over a nomesident defendant." Jones v. Petty-Ray Geophysical Geosource,

Inc., 954 F.2d 1061, 1068 (5th Cir. 1992). First, under the "minimum contacts" test, the plaintiff

must "establish that the defendant purposefully availed itself of the privilege of conducting

activities in the forum, thus invoking the benefits and protections of its laws. Those activities,

whether direct acts in the forum or conduct outside the forum, must justify a conclusion that the

defendant should reasonably anticipate being called into comi there." Id. (internal citations

omitted). Second, the plaintiff must "show[] that the exercise of personal jurisdiction over the

nomesident comp01is with fair play and substantial justice." Id.

        Although the Supreme Comi has divided the minimum contacts analysis into two

categories-general and specific jurisdiction, in this case, the Comi shall only address

Respondent's challenge to specific jurisdiction. 2 "Specific jurisdiction focuses on the relationship

among the defendant, the forum, and the litigation. For a State to exercise jurisdiction consistent

with due process, the defendant's suit-related conduct must create a substantial connection with

the forum State." Monkton Ins. Services, Ltd. v. Ritter, 768 F.3d 429, 432-33 (5th Cir. 2014)

(internal citation omitted). 3



2
  Respondent TNG's Motion challenges both general and specific jurisdiction. Doc. #10 at 10-
 14. However, as Petitioner FNP concedes, its Response does not address the challenge to general
jurisdiction. Doc. #13 at 3 n.9 ("For the purposes of this Response, FNP will focus on specific
jurisdiction .... "). Accordingly, the Court hereby GRANTS the Motion as to TNG's challenge
to general jurisdiction.
3
  Without citing any binding authority, Respondent TNG asse1is that "specific jurisdiction is not
available" in actions wherein a paiiy seeks to confom a foreign arbitral award under the FAA.
                                                 3
       In a breach of contract case, a "plaintiff's or third party's unilateral activities cannot

establish minimum contacts between the defendant and forum state. . . . [Additionally,] merely

contracting with a resident of the forum state does not establish minimum contacts." Moncrief Oil

Intern. Inc. v. OAO Gazprom, 481 F.3d 309, 311 (5th Cir. 2007). 4 Instead, a nomesident defendant

establishes "[minimum] contact[s] with the forum by taking purposeful and affirmative action, the

effect of which is to cause business activity (foreseeable by the defendant) in the forum state."

Cent. Freight Lines Inc. v. APA Transp. Co1p., 322 F.3d 376, 382 n.6 (5th Cir. 2003) (citing

Mississippi Interstate Exp., Inc. v. Transpo, Inc., 681 F.2d 1003, 1007 (5th Cir. 1982)).

Importantly, "[m]ere foreseeability, standing alone, does not create jurisdiction." Moncrief Oil

Intern. Inc., 481 F.3d at 313. But,jurisdiction may be exercised if, in addition to foreseeability,

the hub of the parties' activities as outlined by agreement lies within the forum state. Id; see also

Patterson v. Dietze, Inc., 764 F.2d 1145, 1147 (5th Cir. 1985). Courts may also give weight to the

existence of a forum-selection clause or choice-of-law provision when determining whether the

defendant had reason to believe it could not be haled into court in the forum state. See Moncrief

Oil Intern. Inc., 481 F.3d at 313.

       Ultimately, when demonstrating that a court has personal jurisdiction over the defendant,

the plaintiff must only establish a prima facie case, not proof by a preponderance. 5 Jones, 954



Doc. #10 at 12. However, when the Fifth Circuit held that the principles of personal jurisdiction
apply to such confomation proceedings in First Inv. Corp. of Marshall Islands, nowhere did the
Fifth Circuit limit its jurisdictional analysis to general jurisdiction. See 703 F.3d at 749.
Accordingly, the Court rejects TN G's argument.
4
  Similarly, the "exchange of communications between Texas and [elsewhere] in the course of
developing and carrying out the contract [is] in itself also insufficient to constitute purposeful
availment of the benefits and protections of Texas law." Holt Oil & Gas Corp. v. Harvey, 801
F.2d 773, 778 (5th Cir. 1986).
5
  Pointing to two non-binding district court opinions, one from this Circuit and one from another,
Petitioner FNP posits that a court may attribute the contacts of FNP to its co-venturer TNG for
purposes of establishing personal jurisdiction. Doc. # 13 at 5. But such an approach-that is,
                                                 4
F.2d at 1067. Additionally, "[a]ny genuine, material conflicts between the facts as established by

the respective parties' appropriate affidavits, and other proper summaiy judgment type evidence,

must be resolved in [the plaintiff's] favor." Id.

    III.      Analysis

           To determine whether the Court can exercise its jurisdiction over Respondent TNG, the

Court must evaluate TNG's conduct in the underlying dispute. In other words, the Court must

determine whether the conduct of TNG that gave rise to FNP' s breach of contract claims created

a substantial connection with Texas. See Monkton Ins. Services, Ltd., 768 F.3d at 432-33; Cent.

Freight Lines Inc., 322 F.3d at 382 n.6. Because the Court must resolve any genuine, material

conflicts between the facts in FNP's favor, below, the Court evaluates TNG's Texas-related

conduct as presented in FNP's submitted evidence. That conduct includes the following:

              •   In 1990 at an oil and gas conference in Houston, Texas, the chairman of
                  TNG Yuri Vershinin expressed an interest to FNP in "partnering with a
                  Houston-based business in order to develop certain oilfields in western
                  Siberia." Doc. #13, Ex. A ,r 3;
              •   In 1992, FNP and TNG negotiated various aspects of the Agreement in
                  Houston, Texas, and executed the Agreement a month later in Russia. Id.,
                  Ex. A ,r 4; Id., Ex. B ,r,r 7, 9;
              •   The purpose of the Agreement was to establish a joint venture between FNP
                  and TNG "for the comprehensive development of the Kalchinsk oil field
                  and adjacent territories in [the] Tyumen region of Russia." Doc. #14, Ex. I
                  § I.I;
              •   The parties agreed to include a forum-selection clause, selecting Stockholm,
                  Sweden, as the seat for any arbitration. Id., Ex. I § 9.2;



looking at the unilateral activities and contacts of the plaintiff instead of the defendant's conduct-
would tum well-established personal jurisdiction principles on their heads. See Moncrief, 481 F .3d
at 311. Furthermore, the comis in both opinions explored the contacts between the defendant and
its co-venturer (who was not the plaintiff) to dete1mine whether that relationship revealed any
contacts with the forum. See Administrators of Tulane Educ. Fund v. Debio Holding, SA., No.
99-2207, 2000 WL 877015 (E.D. La. June 29, 2000); Glenwood Farms Inc. v. Ivey, 335 F. Supp.
2d 133, 141 (D. Me. 2004). Neither opinion stands for the proposition that a co-venturer plaintiff's
own conduct may be imputed to a co-venturer defendant to establish personal jurisdiction. Id.
Accordingly, the Comi rejects FNP's argument.
                                                    5
            •   The parties agreed to include a choice-of-law clause, selecting "Swedish
                substantive law and procedural rules for the analysis and interpretation of
                the [Agreement]." Id., Ex. I§ 9.3;
            •   FNP and TNG agreed that the joint venture would "be located in the city of
                Tyumen of [the] Russian Federation .... " Id., Ex. I§ 1.5;
            •   TNG attended board meetings for the joint venture in Houston, Texas, Paris,
                France, and Tyumen, Russia. Doc. #13, Ex. A~ 9; Id., Ex. B ~~ 11, 13;
            •   TNG recommended that Viktor Osikin-who moved to Houston in 1992-
                be the managing director of the joint venture. Id., Ex. B ~ 11; and
            •   In Russia, TNG improperly held a board meeting for the joint venture
                without a representative of FNP in attendance and caused the liquidation of
                the venture without FNP's consent. Id., Ex. D ~ 142.

        Given that the Fifth Circuit has held that personal jurisdiction principles apply to foreign

award confirmation proceedings as they would in garden-variety actions where the federal court

reaches the merits of the underlying dispute, Moncrief is instructive. See First Inv. C01p. of

Marshall Islands, 703 F.3d at 749. In that case, a Texas plaintiff attempted to establish the court's

jurisdiction over several Russian defendants. Moncrief, 481 F.3d at 311. Specifically, the Texas

plaintiff argued that one of the Russian defendants had established minimum contacts by

"(1) entering into contracts with [the plaintiff], (2) knowing from the outset that [the plaintiff] is a

Texas resident, (3) acknowledging and approving of [the plaintiff's] substantial performance in

Texas, and (4) sending an executive to visit Texas .... " Id. at 312. However, in holding that the

plaintiff failed to demonstrate that the Russian defendant had established minimum contacts, the

Fifth Circuit highlighted that "all the agreements were executed in Russia, with a Russian

corporation, concerning a Russian joint venture, to develop a Russian gas field" and that the

governing contract provided for arbitration in a foreign forum, under foreign law. Id. Impmiantly,

although the Russian defendant could have foreseen that the plaintiff might perfmm some of its

responsibilities in Texas, the hub of the parties' activities was outside of Texas. See id. at 313.

        Similarly, here, FNP executed an Agreement in Russia, with Russian oil-production

company TNG, concerning a joint venture located in Russia, to develop a Russian oil field.

                                                   6
Additionally, the Agreement provides that disputes are to be settled by arbitration under Swedish

law in Stockholm, Sweden. Although TNG executives visited Houston to initiate conversations

about the joint venture, negotiate aspects of the Agreement, and attend a board meeting, the hub

of the patiies' activities was clearly outside of Texas. 6

    IV.      Conclusion

          Accordingly, because Petitioner FNP has failed to establish a prima facie case

demonstrating that minimum contacts exist for the Court to exercise jurisdiction over Respondent

TNG, the Comi must dismiss this action to confam the foreign Award. 7 See Jones, 954 F.2d at

1067; First Inv. Corp. ofMarshall Islands, 703 F.3d at 749.

          For the foregoing reasons, the Motion is hereby GRANTED, and the Petition is hereby

DISMISSED.

          It is so ORDERED.



           MAR 1 2 2020
Date
                                                United Sta es District Judge




6
  Notably, aspects of the Agreement were also negotiated in Russia, and board meetings for the
joint venture were also held in France and Russia.
7
  Because Petitioner FNP has failed to establish a prima facie case, the Comi does not need to
consider whether its exercise of jurisdiction would violate traditional notions of fair play and
substantial justice. Jones, 954 F.2d at 1068.
                                                   7
